Citation Nr: 0520284	
Decision Date: 07/26/05    Archive Date: 08/03/05

DOCKET NO.  03-19 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Zills, Counsel

INTRODUCTION

The veteran served on active duty in the Army from March 1979 
to March 1983.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which, in pertinent part, 
denied service connection for PTSD.  In February 2005, the 
veteran testified at a Travel Board hearing before the 
undersigned member of the Board.  

Upon consideration of the record, the Board finds that there 
is a further VA duty to assist the veteran in developing 
evidence pertinent to his claim for service connection for 
PTSD.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Thus, the 
appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.

Additionally, the Board notes that the veteran has raised new 
claims for an increased rating for service-connected 
hepatitis C, and for service connection for bilateral bunions 
and bilateral itching and scaling of his legs below the 
knees.  As these matters have not been previously considered 
by the RO, they are hereby referred to the RO for initial 
adjudication.

  
REMAND

The veteran seeks service connection for PTSD.  Service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between the veteran's 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes that the veteran 
engaged in combat with the enemy and the claimed stressor is 
related to that combat, in the absence of clear and 
convincing evidence to the contrary, and provided that the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed inservice stressor.  38 C.F.R. § 3.304(f).  If it 
is not shown that a veteran engaged in combat, his assertions 
of service stressors are not sufficient to establish their 
occurrence.  Rather, his alleged service stressors must be 
established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. 
App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran 
v. Brown , 6 Vet. App. 283 (1994).

In statements made at his hearing and in documents submitted 
to the Board, the veteran has asserted that a close friend of 
his drowned in approximately March of 1980 while on a 
training exercise in Fort Wainwright, Alaska.  He also 
asserts that he was trapped under a car and suffered injuries 
while he was stationed at Fort Riley, Kansas, in 
approximately July of 1981.  The Board notes that the RO has 
not made an attempt to verify the occurrence of these claimed 
stressors through the veteran's service department or through 
the U.S. Armed Services Center for Unit Records Research 
(CURR).  Such should be accomplished prior to further 
adjudication of the claim.  Before attempting such 
verification, the RO should give the veteran an opportunity 
to provide any additional details needed to assist in 
obtaining verification of the claimed stressors.

Additionally, the Board notes that the veteran has not been 
given a VA examination regarding his claim for service 
connection for PTSD.  While VA medical treatment records and 
VA medical letters dated in June 2002 and February 2005 have 
included diagnoses of PTSD and findings of PTSD symptoms, 
service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV].  38 C.F.R. § 
3.304(f).  Prior to further adjudication of the claim, the 
veteran should be given a VA examination which addresses the 
existence and etiology of PTSD in accordance with DSM-IV 
criteria and states whether the condition may be attributed 
to any verified inservice stressor.

Furthermore, the Board notes that at his February 2005 
hearing, the veteran indicated that he had been receiving 
ongoing medical treatment for PTSD since 2001.  Apart from a 
February 2005 VA medical letter diagnosing PTSD, the most 
recent medical evidence of record regarding the veteran's 
psychiatric condition is from 2002.  The Board notes that the 
recent medical records identified by the veteran may contain 
evidence which is relevant to his claim for service 
connection for PTSD.  As decisions of the Board must be based 
on all of the evidence that is known to be available, such 
updated psychiatric treatment records should be obtained 
prior to further adjudication of the claim.  38 U.S.C.A. 
§ 5103(A) (West 2002).

Accordingly, this matter is hereby REMANDED for the following 
actions: 

1.  Ask the veteran to identify all 
sources of VA and non-VA treatment for 
psychiatric problems during and since 
2002.  Obtain copies of the related 
medical records which are not already 
associated with the claims folder.

2.  Ask the veteran to provide any 
further details of his claimed in-service 
stressors.  Then, determine whether any 
other development as to alleged stressor 
events is warranted under the VCAA.  If 
further development is warranted, ask the 
U. S. Armed Services Center for Unit 
Records Research (CURR) to attempt to 
verify the claimed stressors.  Provide 
CURR with a summary of claimed service 
stressors, copies of service personnel 
records, and any other documents needed 
by CURR to corroborate claimed stressors.  
CURR should be asked to provide any 
available histories of the veteran's 
units during his period of service.

3.  Thereafter, have the veteran undergo 
a VA psychiatric examination to determine 
whether he meets the diagnostic criteria 
for PTSD and, if so, whether the 
diagnosed PTSD is due to a stressor that 
occurred during the veteran's active 
military service.  The claims folder 
should be provided to and reviewed by the 
examiner.  Any diagnosis of PTSD should 
be in accordance with DSM-IV, and the 
examiner should identify the stressor(s) 
which are believed to be the cause of the 
condition.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed necessary, 
readjudicate the claim for service 
connection for PTSD in light of all 
pertinent evidence and legal authority, 
to specifically include all evidence 
submitted since the statement of the 
case.

5.  If any benefit sought on appeal 
remains denied, the furnish the veteran 
and his representative an appropriate 
supplemental SOC and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


